Citation Nr: 0516240	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-07 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1951 to 
December 1952.  He died in September 1997.  The appellant is 
his widow.  

The appellant-widow appealed to the Board of Veterans' 
Appeals (BVA or Board) from a January 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania, which denied her claim for 
service connection for the cause of the veteran's death.

Note also that, in a March 2003 VA Form 9 (Appeal to the 
Board of Veterans' Appeals), the appellant requested a Board 
hearing at the RO.  And, in April 2004, the Board remanded 
the appellant's claim so that she could be afforded a 
hearing.  But she later contacted the RO in April 2005, 
indicating that she no longer wanted a hearing before the 
Board.  And there are no other outstanding hearing requests 
of record, so her request for a hearing is withdrawn.  
See 38 C.F.R. § 20.704(e) (2004).


FINDINGS OF FACT

1.  The appellant was notified of the evidence needed to 
substantiate her claim and apprised of whose responsibility 
- hers or VA's, it was for obtaining the supporting 
evidence, and all relevant evidence necessary for an 
equitable disposition of her appeal has been obtained.

2.  The veteran's death certificate shows that he died in 
September 1997 as a consequence of myocardial infarction due 
to respiratory failure, as a result of aspiration pneumonia.  

3.  At the time of the veteran's death, service connection 
was not in effect for any disabilities.

4.  The medical evidence of record indicates the terminal 
myocardial infarction, respiratory failure, and aspiration 
pneumonia were not initially manifested during service or for 
many years thereafter and are not otherwise shown to be 
causally or etiologically related to the veteran's military 
service.


CONCLUSION OF LAW

The veteran's death was not caused by or substantially or 
materially contributed to by a disability of service origin.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act (VCAA) was signed into law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires that VA assist a claimant in 
obtaining that evidence unless there is no reasonable 
possibility that assisting her will aid in substantiating her 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

First, VA has a duty under the VCAA to notify the appellant 
and her representative of any information and evidence needed 
to substantiate and complete her claim of entitlement to 
service connection for the cause of the veteran's death.  The 
January 2003 rating decision appealed, the February 2003 
statement of the case (SOC), and the September 2003 and 
October 2003 supplemental statements of the case (SSOC), as 
well as the November 2002 letter to the appellant, notified 
her of the evidence considered and the pertinent laws and 
regulations.  The RO also indicated it would review the 
information of record and determine what additional 
information was needed to process her claim.  And the 
November 2002 letter, in particular, apprised her of the type 
of information and evidence needed from her to support her 
claim, what she could do to help in this regard, and what VA 
had done and would do in obtaining supporting evidence.  
See, e.g., Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  This type of notice is what is specifically 
contemplated by the VCAA.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate her claim.  In this 
regard, the veteran's service medical records, 
private medical records, and VA medical records have been 
obtained.  In addition, she was provided several other 
opportunities to submit additional evidence in support of her 
claim - including following the RO's November 2002 VCAA 
letter.  She also had an additional 90 days to identify 
and/or submit supporting evidence after certification of her 
appeal to the Board, and even beyond that with sufficient 
justification.  See 38 C.F.R. § 20.1304 (2004).  So the Board 
finds that the duty to assist has been satisfied and the case 
is ready for appellate review.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).

In addition, the November 2002 letter apprising the appellant 
of the provisions of the VCAA was sent prior to adjudicating 
her claim.  So there was due process compliance with the 
holding and mandated sequence of events specified in a recent 
precedent decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004) ("Pelegrini II"), where the United States Court 
of Appeals for Veterans Claims (Court) vacated its previous 
decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004) 
("Pelegrini I").  See also VAOGCPREC 7-2004 (July 16, 2004) 
discussing the Court's holding in Pelegrini II.  In Pelegrini 
II, just as in Pelegrini I, the Court held, among other 
things, that VCAA notice must be provided to a claimant 
before an initial unfavorable decision by the agency of 
original jurisdiction (AOJ) on the claim.  Id.  The AOJ in 
this case is the RO in Pittsburgh, and the RO did just that.  
Consequently, there is no problem insofar as the timing of 
the VCAA notice, and the content of it is sufficient for the 
reasons stated above.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  See also VAOPGCPREC 16-92 (July 24, 1992).

The Court also held in Pelegrini II that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2004) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Id., at 120-121.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

VA's General Counsel recently held in VAOPGCPREC 1-2004 (Feb. 
24, 2004), however, that the "fourth element" requirement 
of Pelegrini I was non-binding obiter dictum.  Id. at 7.  
This is equally applicable to Pelegrini II since the holding, 
concerning this "fourth element," is substantially 
identical.  In addition, the General Counsel's opinion stated 
VA may make a determination as to whether the absence of such 
a generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  And the Board is bound 
by the precedent opinions of VA's General Counsel as the 
chief legal officer of the Department.  See 38 U.S.C.A. § 
7104(c) (West 2002).

In this particular case, although the November 2002 VCAA 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), the 
Board finds that she was otherwise fully notified of the need 
to give VA any evidence pertaining to the claim.  The 
November 2002 VCAA letter requested that she provide or 
identify any evidence supporting her claim of entitlement to 
service connection for the cause of the veteran's death.  So 
a more generalized request with the precise language outlined 
in § 3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice her, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).

With respect to the VCAA letter of November 2002, the 
appellant was requested to respond within 30 days, but the 
letter informed her that she had up to one year to submit 
evidence.  And it has been more than one year since the 
letter.  Nonetheless, 38 C.F.R. § 3.159(b)(1) (2003) 
was invalidated by the United States Court of Appeals for the 
Federal Circuit in Paralyzed Veterans of America (PVA) v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
September 2003).  The offending regulatory language suggested 
that an appellant must respond to a VCAA notice within 30 
days and was misleading and detrimental to claimants whose 
claims were prematurely denied short of the statutory one-
year period provided in 38 U.S.C.A. § 5301(a).  Thus, 
that regulatory provision was invalid because it was 
inconsistent with the statute.

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1) (2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  In particular, 
the Act clarifies that VA may make a decision on a claim 
before the expiration of the one-year VCAA notice period and 
the new law does not require VA to send a new notice to 
claimants.

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

According to VA laws and regulations, service connection may 
be granted for disability resulting from a disease or injury 
incurred or aggravated during active service.  See 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  
Service connection also is permissible for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Certain 
conditions, which are chronic, per se, will be presumed to 
have been incurred in service if manifested to a compensable 
degree within one year after service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.

Further, a condition that is proximately due to or the result 
of a service-connected disability shall be service-connected.  
See 38 C.F.R. § 3.310(a).  This includes situations where a 
service-connected disability has chronically aggravated a 
condition that is not service connected.  See Allen v. Brown, 
7 Vet. App. 439 (1995).  But in these instances, compensation 
is only payable for the degree of additional disability due 
to the aggravation.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  See 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  For a service-connected disability to 
be considered the primary cause of death, it must singly, or 
with some other condition, be the immediate or underlying 
cause, or be etiologically related thereto.  See 38 C.F.R. 
§ 3.312(b).  In determining whether a service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or that it aided or lent assistance to the 
production of death.  See 38 C.F.R. § 3.312(c)(1).

Medical evidence is required to establish a causal connection 
between service or a disability of service origin and the 
veteran's death.  See Van Slack v. Brown, 5 Vet. App. 499, 
502 (1993).  

Service-connected diseases or injuries involving active 
processes affecting vital organs receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury that primarily caused death.  See 38 C.F.R. 
§ 3.312(c)(3).  Further, there are primary causes of death, 
which by their very nature are so overwhelming that eventual 
death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  See 38 C.F.R. § 3.312(c)(4).

In the widow-appellant's various written statements and 
substantive appeal (VA Form 9, Appeal to the Board), she 
asserted that the veteran's myocardial infarction was due to 
a nervous disorder related to the veteran's service in Korea, 
and as such, his death should be service connected.  

The veteran had active military service from March 1951 to 
December 1952.  According to his death certificate, he died 
in September 1997 due to myocardial infarction as a 
consequence of respiratory failure, due to aspiration 
pneumonia.  

The veteran's DD Form 214 (Report of Separation from Active 
Duty) states that he had 1 year and 12 days of foreign and/or 
sea service.  He received the Korean Service Medical with 2 
bronze service stars.  During his lifetime, service 
connection was not in effect for any disabilities.

The veteran's November 1950 Report of Medical Examination for 
purposes of induction and his December 1952 Report of Medical 
Examination for purposes of discharge indicate that clinical 
evaluations of the veteran's lungs, chest, heart, and 
vascular system were normal.  The veteran's psychiatric 
evaluations were also normal.  

A September 1986 Attending Physician's Statement, signed by 
J. M. Prusakowski, D.O., indicates that the veteran had been 
disabled since July 1986 due to cellulitis of the left leg 
and a history of diabetes

A discharge summary and associated treatment records from the 
Presbyterian-University Hospital of Pittsburgh, dated April 
and May 1989, indicate that the veteran was diagnosed with 
coronary artery disease, percutaneous transluminal coronary 
angioplasty (PTCA), and adult-onset diabetes mellitus 
following a cardiac catheterization with balloon angioplasty 
of the mid and proximal left anterior descending.  A previous 
history of coronary artery disease and cigarette abuse was 
noted.

December 1991 records from Brookeville Hospital indicate that 
the veteran was treated for diaphoresis, with dizziness, 
nausea, and feeling "faint."  The diagnosis was possible 
cardiogenic syncope.

VA medical records dated May 1989 to January 1995 indicate 
that the veteran was treated for an injury of the right ankle 
and foot, hiatal hernia, peptic ulcer disease, diabetes 
mellitus, and degenerative joint disease.  He was also 
treated for status-post myocardial infarction, coronary 
artery disease, and syncope.  His diabetes mellitus was 
treated with diet and a hypoglycemic agent.

June 1995 through September 1997 treatment records from 
Jefferson Manor Nursing Home indicate that the veteran was 
admitted for that entire time period following a motor 
vehicle accident in April 1995, wherein the veteran suffered 
a severe closed head injury, left frontal parietal hematoma, 
status-post left frontal/parietal temporal lobectomy.  Other 
diagnoses included insulin-dependent diabetes mellitus, 
tracheotomy, and gastrotomy-tube (G-tube).  While the veteran 
was hospitalized there, he received skilled nursing care, had 
his respiratory status monitored daily, was treated for his 
diabetes, and his G-tube was monitored.  He also was 
temporarily discharged for rehabilitation and surgery for 
decubitis ulcers.  His treating physicians during his 
hospitalization were Dr. S. Chapa, Dr. W. Lynch, and Dr. 
Prusakowski.  He was comatose upon admission, but regained 
consciousness in June 1995.   In July 1997, the veteran 
incurred a cerebrovascular accident, with arteriosclerotic 
vessel disease, status-post massive head trauma.  He was 
hospitalized and the discharge diagnoses were cerebrovascular 
accident with left hemiparesis; hypoglycemia; depression with 
mental retardation; urinary tract infection; insulin-
dependent diabetes mellitus; and congestive heart failure.  

September 1997 records from Brookeville Hospital indicate 
that the veteran was diagnosed with an acute myocardial 
infarction, sepsis, renal failure, and respiratory failure 
upon his admission.  His medical history was noted as 
including a seizure disorder, secondary to a closed head 
injury with coma, front-parietal hematoma and left temporal 
lobectomy; insulin-dependent diabetes mellitus; tracheotomy 
in the past; and heart attacks in 1989.  A history of hiatal 
hernia and coronary artery disease was also noted. 

A December 2002 letter from Dr. Prusakowski states that the 
veteran was his patient for "years" prior to his death, and 
that, during that time, the veteran had "severe generalized 
anxiety and [PTSD]."  Dr. Prusakowski also states that the 
veteran had spoken of "the agony" of having to fill body 
bags during the "Korean 'Conflict.'"  Dr. Prusakowski noted 
that the veteran "had frequent nightmares and poor sleep 
patterns which certainly aggravated his course of Diabetes 
Mellitus and heart disease."

For the reasons that follow, the Board finds that the 
preponderance of evidence is against the claim for service 
connection for the cause of the veteran's death.  Despite his 
appellant-widow's contentions to the contrary, there is no 
persuasive medical nexus evidence of record indicating that 
the myocardial infarction that caused his death was in any 
way related to his service in the military.  See 38 U.S.C.A. 
§§ 1110, 1112, 1113, 1310; 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310, 3.312.  

The medical evidence of record indicates the veteran's 
coronary artery disease was first manifested many years after 
his service in the military ended.  And the physician who 
prepared and signed the veteran's death certificate did not 
indicate that his military service in any way contributed to 
the development of his ultimately fatal myocardial infarction 
due respiratory failure, as a consequence of aspiration 
pneumonia, much less a substantial or material factor in this 
unfortunate occurrence.  More significantly, the medical 
evidence indicates that the veteran's fatal acute myocardial 
infarction had its onset following continued complications 
from his April 1995 closed head injury.  His terminal medical 
records suggest that the veteran's sepsis, renal failure, and 
respiratory failure, resulted from treatment related to his 
closed head injury and subsequent cerebrovascular accident.

And, despite the appellant's contention that the veteran had 
a nervous disorder that caused the myocardial infarction that 
led to his death, there is absolutely no evidence of record 
confirming that the veteran was diagnosed with a psychiatric 
disorder due to his service, nor does the evidence show that 
he was treated for any relevant symptomatology in the ensuing 
years following his service.  In fact, the only evidence of a 
psychiatric disorder is that the veteran was diagnosed with 
depression with mental retardation following his July 1987 
stroke.  In any event, even if the Board concedes that the 
veteran had an anxiety disorder and PTSD, which Dr. 
Prusakowski stated may have aggravated his diabetes and heart 
disease, the Board finds that there is no evidence that the 
veteran's psychiatric problems "substantially or 
materially" contributed to his death.  This is the operative 
phrase, requiring a very significant contribution of the 
service-connected disability in the veteran's ultimate 
demise; anything less simply will not suffice.  See 38 C.F.R. 
§ 3.312(c).  Likewise, bare conclusions, even ones reached by 
a health care professional, are not probative without a 
factual predicate in the record.  See Miller v. West, 11 Vet. 
App. 345, 348 (1998).  See also Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991) (the Board is not required to accept 
unsubstantiated or ambiguous medical opinions as to the 
origin of the veteran's disorder).  

So while the Board does not doubt the sincerity of the widow-
appellant's belief that the veteran's death was somehow 
aggravated or caused by his service, there is simply no 
persuasive medical evidence of record supporting this 
allegation.  And as a layperson, she simply does not have the 
necessary medical training and/or expertise to make this 
determination, herself.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Here, there is not, mostly evidence against the 
claim, so it must be denied because the preponderance of the 
evidence is unfavorable.  38 C.F.R. § 3.102.


ORDER

The claim for service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


